Citation Nr: 1041296	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for residuals of an injury to 
the right lower leg extremity, to include a scar. 


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  The 
Veteran was awarded the Combat Action Ribbon for his meritorious 
service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  By that rating action, the RO, in part, denied service 
connection for residuals of an injury to the right lower 
extremity with scar.  The Veteran appealed the RO's October 2006 
rating action to the Board. 

The appeal is REMANDED to the RO/ Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Veteran further action is 
required.


REMAND

The Board finds that it must remand the service connection claim 
on appeal for substantive development.  Accordingly, further 
appellate consideration will be deferred and this case remanded 
to the AMC/RO for action as described in the directives outlined 
in the indented paragraphs below.

The Veteran has consistently maintained that he currently has a 
disorder of the right lower extremity and scar that are the 
result of having fractured his right leg during an in-service 
motor vehicle accident.  He maintains that after the accident, he 
underwent surgery on his right leg at the United States Naval 
Hospital in Philadelphia, Pennsylvania and that a cast was 
applied.  Throughout the appeal, the Veteran has submitted 
several statements from family members and a former service 
comrade that support these assertions.   

The Board notes treatment records from the United States Naval 
Hospital in Philadelphia, Pennsylvania are not available because 
the facility has closed.  The Veteran's service treatment records 
(STRs) are negative for an in-service motor vehicle accident or 
injury to the right lower extremity as a result of trauma.  
However, these records are positive for the Veteran having sought 
treatment for a pulled right leg muscle that had been present for 
one day in September 1967.  At that time, the Veteran stated that 
he had hurt it at hand-to-hand combat.  An impression of 
"strain" was entered.  A June 1970 service separation 
examination report reflects that the Veteran's "lower 
extremities" were evaluated as normal.  There is no indication 
that the Veteran had undergone surgery on his right lower leg or 
that he had been issued a cast, as he has alleged.  A scar of the 
right leg was not found.  

The first post-service evidence of any right leg disorder was in 
July 2006, several decades after the Veteran's discharge from 
military service in June 1970.  A July 2006 VA general medical 
examination report reflects that the Veteran gave a history with 
respect to his right lower leg that is consistent with that 
previously reported herein.  Upon physical evaluation of the 
right lower extremity, the Veteran had mild crepitus in the right 
knee.  There was an old surgical scar over the right knee.  VA 
radiograph interpretations of the right knee showed mild loss of 
medial joint space, bilaterally.  The July 2006 VA examiner 
diagnosed the Veteran with chronic right knee pain that was 
mildly controlled with ibuprofen, as needed.  (See July 2006 VA 
general medical examination report and radiographs).  It is 
unclear from a review of this report whether it was undertaken 
with a view towards determining the etiology of any separately 
clinically identifiable orthopedic disorder of the right lower 
extremity and right knee scar.  (See October 2005 VA general 
medical examination report).  

In light of the above, the Board will request a VA examination 
for the purpose of providing a medical opinion as to whether any 
separate clinically identifiable disorder of the right lower 
extremity and right knee scar began during military service or 
are etiologically related to an incident of service origin, to 
include the claimed in-service motor vehicle accident.  
38 U.S.C.A. § 5103A(d) (West 2002). 



Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1. The AMC/RO will ascertain whether the 
Veteran has received any medical treatment 
for a disorder of the right lower 
extremity, to include a right knee scar 
that is not evidenced by the record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain these 
records and associate them with the claims 
file.

2. Schedule the Veteran for a VA 
examination.  
The following considerations will govern 
the examination:

a. The claims file must be made available 
to and thoroughly reviewed by the examiner 
in connection with the examination, and 
the examiner must acknowledge such receipt 
and review in any report generated as a 
result of the examination.
   
b. The examiner must review the Veteran's 
statements, as well as service treatment 
records, in conjunction with the 
examination.  Any special diagnostic 
studies deemed necessary must be 
performed.
   
c. After reviewing the records, examining 
the Veteran, and identifying all 
appropriate symptoms and diagnoses, the 
examiner must provide opinions that are 
responsive to the following questions:

Does the Veteran currently have any 
separate clinically-identifiable disorder 
of the right lower extremity that is 
etiologically related to, or had its onset 
during, an incident of military service, to 
include the claimed in-service motor 
vehicle accident? 

Does the Veteran have a right knee scar 
that is etiologically related to an 
incident of military service, to include 
the claimed in-service motor vehicle 
accident? 
If the right knee scar is found to be of 
service origin, the examiner must note the 
location, length and width of the scar. 
The examiner must also comment on whether 
the right knee scar is painful, whether 
there is breakdown of the skin, whether it 
is superficial or deep, and whether there 
is underlying soft tissue damage. Any 
limitation of motion or other limitation 
of function caused by the right knee scar 
is to be described, as well as any 
inflammation, edema, or keloid formation.

In formulating the above-requested 
opinion, the examiner must comment on the 
following evidence  

(i) September 1967 STR, reflecting that 
the Veteran received treatment for a 
pulled right leg muscle that had occurred 
one day previously.  An impression of 
"strain" was entered. 

(ii) A June 1970 service separation 
examination report reflecting that the 
Veteran's lower extremities were evaluated 
as "normal." A scar of the right leg was 
not found. 

(iii) July 2006 VA examination report, 
containing a notation that the Veteran had 
an "old surgical scar" of the right knee 
and diagnosis of chronic right knee pain.   

(iii) Statements of the Veteran, his 
family, and fellow service comrade that he 
had injured his "leg/knee" in a motor 
vehicle accident during military service 
and that he had sought treatment at the 
United States Naval Hospital in 
Philadelphia, Pennsylvania.  

The examiner must provide a rationale for 
his or her opinion, and indicate that a 
review of the claims file was conducted.

3. The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
scheduled orthopedic examination and to 
cooperate in the development of the 
service connection claim on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for an 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4. After the above has been completed, the 
AMC/RO should review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the reviewer 
report and examination report, if any.  If 
any report does not include all test 
reports, special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing health care provider for 
corrective action.

5.  Thereafter, the AMC/RO should re- 
adjudicate the Veteran's claims for 
service connection for residuals of a 
right lower extremity disorder with scar 
in light of all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case ("SSOC").  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



